DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-19, 21-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on January 3, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specific arrangement and material composition of the layers used for the gate structure, as recited in independent claims 1, 11, 21.
Claims 4-10, 12-19, 22-23 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811